



MONEYGRAM INTERNATIONAL, INC.
2005 OMNIBUS INCENTIVE PLAN,
AS AMENDED AND RESTATED EFFECTIVE MAY 8, 2015


GLOBAL PERFORMANCE-BASED CASH
AWARD AGREEMENT
This GLOBAL PERFORMANCE-BASED CASH AWARD AGREEMENT (the “Agreement”) is made by
and between MoneyGram International, Inc., a Delaware corporation (the
“Company”), and :______________________ (the “Participant”). The grant date of
this award is :______________________ (the “Grant Date”).
1.
Award.

The Company hereby grants to the Participant a cash-settled performance award
(the “Award”) according to the terms and conditions as provided in this
Agreement, including any country-specific appendix thereto (the “Appendix”), and
in the Company’s 2005 Omnibus Incentive Plan, as amended and restated, effective
May 8, 2015 (the “Plan”). The Award represents the opportunity to receive a
maximum of $[_______], subject to the vesting requirements of this Agreement and
the terms of the Plan. The Award is granted as a Performance Award under Section
6(e) of the Plan. The Award is subject to appropriate adjustment as may be
determined by the Committee from time to time in accordance with Section 8(b) of
this Agreement. A copy of the Plan will be furnished upon request of the
Participant. Each capitalized term used but not defined in this Agreement shall
have the meaning assigned to that term in the Plan.
The Awards granted under this Agreement to Covered Employees are intended to
qualify as “qualified performance-based compensation” as described in Code
Section 162(m)(4)(C) (“Qualified Performance-Based Compensation”).
2.
Vesting.



(a)Unless otherwise provided in this Agreement, the Award granted under this
Agreement shall vest and become payable in cash as of each of the Vesting Dates
(specified in the attached Schedule A, Section 6): (i) to the extent the
performance goals (the “Performance Goals”) applicable to the performance period
(the “Performance Period”) (specified in the attached Schedule A, Sections 2 and
3) are attained, as determined in accordance with Section 2(b) below; and (ii)
as long as the Participant remains continuously employed by the Company or a
Subsidiary from the Grant Date through each of the Vesting Dates. The amount of
the Award that shall be eligible to vest on each of the Vesting Dates shall be
equal to (x) the total amount of the Award that is determined to be eligible to
vest based on the level of attainment of the Performance Goals in accordance
with Section 2(b) hereof, divided by (y) the number of Vesting Dates.
(b)As soon as reasonably practicable after the completion of the Performance
Period and no later than the first Vesting Date, the Committee shall determine
the actual level of attainment of the Performance Goals; provided, however, that
in the case of an Award intended to constitute Qualified Performance-Based
Compensation, the determination of the level of attainment of Performance Goals
shall be certified in writing in accordance with the requirements of Code
Section 162(m) by the Committee, which shall be comprised solely of “outside
directors” within the meaning of Code Section 162(m). On the basis of the
determination or certified level of attainment of the Performance Goals, the
amount of the Award that is eligible to vest on each of the Vesting Dates shall
be calculated as described in




--------------------------------------------------------------------------------





Section 2(a). In the case of an Award that is intended to constitute Qualified
Performance-Based Compensation, the Committee may not increase the amount of the
Award that becomes payable or pay any amount of the Award if the Performance
Goals for the Performance Period are not attained, but it retains the sole
discretion to reduce the amount of the Award that would otherwise be eligible to
vest based on the attainment level of the Performance Goals. For Awards that are
intended to constitute Qualified Performance-Based Compensation, the Performance
Goals may not be adjusted except as specified in the attached Schedule A,
Section 4 in accordance with the requirements of Code Section 162(m). If this
Award is not intended to constitute Qualified Performance-Based Compensation,
the Committee may make such adjustments to the Performance Goals or the amount
of the Award as the Committee in its sole discretion deems appropriate.
(c)The Participant shall have no rights to payment of the Award until the
Committee determines and certifies in writing that the applicable Performance
Goals have been attained and that the Award has vested. Prior to settlement, the
Award represents an unfunded and unsecured obligation of the Company.
(d)To the extent permissible under applicable local law, if the Participant
commences working on a part-time basis, then the vesting schedule specified in
Section 2(a) and on Schedule A may be adjusted by the Company in its sole
discretion.
(e)For purposes of this Agreement, “Subsidiary” shall mean any present or future
“subsidiary corporation” of the Company, as defined in Section 424(f) of the
Code.
3.Settlement of Award. If the Award (or a portion thereof) vests, the applicable
Award payment amount will be paid to the Participant in cash on, or as soon as
practicable after, the date the Award (or a portion thereof) vests in accordance
with Section 2 above (or, if sooner, Sections 5 or 6 below), but in any event,
no later than March 15 of the calendar year following the calendar year of
vesting.
4.Restrictions on Transfer. Except as otherwise provided by the Plan or by the
Committee, the Award shall not be transferable other than by will or by the laws
of descent and distribution. The Award may not be pledged, alienated, attached
or otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance of the Award shall be void and unenforceable against the Company or
any Subsidiaries.
5.Effect of Involuntary Termination Following Change in Control. Notwithstanding
the vesting provisions contained in Section 2 above or Section 6 below, but
subject to the other terms and conditions contained in this Agreement, from and
after a Change in Control (as defined in Section 5(c) below) the following
provisions shall apply:


(a)Notwithstanding the other provisions of this Section 5, if the Participant’s
employment is terminated by the Company or any of its Subsidiaries without Cause
(as defined in Section 5(d) below) or the Participant terminates his or her
employment for Good Reason (as defined in Section 5(b) below) in each case
within 12 months following the occurrence of such Change in Control but prior to
the final Vesting Date, then the Award will immediately vest upon such
termination of employment as follows: (i) if the termination occurs on or prior
to the last day of the Performance Period, with respect to the amount of the
Award equal to the Target Award that is specified in the attached Schedule A,
Section 1, and (ii) if the termination occurs following the last day of the
Performance Period but prior to a Vesting Date, with respect to the amount of
the Award that is subject to any unvested installments for any subsequent
Vesting Date(s).
(b)“Good Reason” for purposes of this Agreement shall mean: (i) a material
reduction in the Participant’s position or responsibilities from the
Participant’s position or responsibilities in effect immediately prior to such
Change in Control, excluding for this purpose an isolated, insubstantial or
inadvertent action not taken in bad faith; (ii) a material reduction in the
Participant’s base salary or target bonus opportunity, if any, as in effect
immediately prior to such Change in Control, except in connection with an
across-the-board reduction of not more than 10% applicable to similarly situated
employees of the


2

--------------------------------------------------------------------------------





Company, or (iii) the reassignment, without the Participant’s consent, of the
Participant’s place of work to a location more than 50 miles from the
Participant’s place of work immediately prior to the Change in Control; provided
that none of the events described in clauses (i), (ii) and (iii) shall
constitute Good Reason hereunder unless (x) the Participant shall have given
written notice to the Company of the Participant’s intent to terminate his or
her employment with Good Reason within sixty (60) days following the occurrence
of any such event and (y) the Company shall have failed to remedy such event
within thirty (30) days of the Company’s receipt of such notice. Failing such
cure, a termination of employment by the Participant for Good Reason shall be
effective on the day following the expiration of such cure period.
(c)“Change in Control” for purposes of this Agreement shall mean: (i) a sale,
transfer or other conveyance or disposition, in any single transaction or series
of transactions, of all or substantially all of the Company’s assets, (ii) the
transfer of more than 50% of the outstanding securities of the Company,
calculated on a fully-diluted basis, to an entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the United States Securities Exchange Act of
1934, as amended (the “Exchange Act”)), or (iii) the merger, consolidation,
reorganization, recapitalization or share exchange of the Company with another
entity, in each case in clauses (ii) and (iii) above under circumstances in
which the holders of the voting power of the outstanding securities of the
Company, as the case may be, immediately prior to such transaction, together
with such holders’ affiliates and related parties, hold less than 50% in voting
power of the outstanding securities of the Company or the surviving entity or
resulting entity, as the case may be, immediately following such transaction;
provided, however, that the issuance of securities by the Company shall not, in
any event, constitute a Change in Control, and for the avoidance of doubt a sale
or other transfer or series of transfers of all or any portion of the securities
of the Company held by the Investors and their affiliates and related parties
shall not constitute a Change in Control unless such sale or transfer or series
of transfers results in an entity or group (as defined in the Exchange Act)
other than the Investors and their affiliates and related parties holding more
than 50% in voting power of the outstanding securities of the Company.
For purposes hereof, “Investors” shall mean the “Investors” as defined in that
certain Amended and Restated Purchase Agreement, dated March 17, 2008, by and
between the Company and the other parties thereto, and their respective
affiliates (not including the Company).
(d)“Cause” for purposes of this Agreement shall mean: (i) the Participant’s
willful refusal to carry out, in all material respects, the reasonable and
lawful directions of the person or persons to whom the Participant reports or of
the Board that are within the Participant’s control and consistent with the
Participant’s status with the Company or its Subsidiary and his or her duties
and responsibilities (except for a failure that is attributable to the
Participant’s illness, injury or Disability) for a period of 10 days following
written notice by the Company or its Subsidiary to the Participant of such
failure, (ii) fraud or material dishonesty in the performance of the
Participant’s duties, (iii) an act or acts on the Participant’s part
constituting (x) a felony under the laws of the United States or any state
thereof or similar act under non-U.S. law for any non-U.S. Participant, (y) a
misdemeanor involving moral turpitude or (z) a material violation of the
securities laws of the United States or any state thereof or similar act under
non-U.S. law for any non-U.S. Participant, (iv) an indictment of the Participant
for a felony under the laws of the United States or any state thereof or similar
act under non-U.S. law for any non-U.S. Participant, (v) the Participant’s
willful misconduct or gross negligence in connection with the Participant’s
duties which could reasonably be expected to be injurious in any material
respect to the financial condition or business reputation of the Company as
determined in good faith by the Board or the Company, to the extent the
Participant does not report to the Board, (vi) the Participant’s material breach
of the Company’s Code of Conduct or any other code of conduct in effect from
time to time to the extent applicable to the Participant, and which breach could
reasonably be expected to have a material adverse effect on the Company as
determined in good faith by the Board or the Company, to the extent the
Participant does not


3

--------------------------------------------------------------------------------





report to the Board, or (vii) the Participant’s breach of the Employee Trade
Secret, Confidential Information and Post-Employment Restriction Agreement (or
any similar agreement the Participant received from the Company) (the
“Post-Employment Restriction Agreement”) which breach has an adverse effect on
the Company or its Subsidiaries.
6.Effect of Termination of Employment. Except as provided in this Section 6 and
in Section 5 above or as otherwise may be determined by the Committee, if the
Participant ceases to be an employee of the Company or any of its Subsidiaries
prior to the final Vesting Date, the following actions shall occur:
(a)Termination for Cause; Resignation. If the Participant’s employment with the
Company or any of its Subsidiaries is terminated for Cause or the Participant
resigns for any reason, including as a result of the Participant’s retirement,
any amount of the Award that is not vested pursuant to Section 2 above as of the
date of the Participant’s termination of employment shall be immediately
forfeited.
(b)Involuntary Termination/ Disability/Death Prior to Mid-Point of Performance
Period. If the Participant’s employment with the Company or any of its
Subsidiaries is terminated without Cause or due to death or Disability (as
defined in Section 6(d) below) prior to the completion of the first six months
of the Performance Period, this Award in its totality shall be immediately
forfeited as of the date of the Participant’s termination of employment.
(c)Involuntary Termination/Disability/Death Following Mid-Point of the
Performance Period. If the Participant’s employment with the Company or any of
its Subsidiaries is terminated without Cause or due to death or Disability:
(i)after the completion of the first six months of the Performance Period but on
or prior to the last day of the Performance Period, then (A) the Award shall
remain outstanding subject to the level of attainment of the Performance Goals
determined after completion of the Performance Period in accordance with Section
2 above; and (B) an amount of the Award equal to (1) the total amount of the
Award that is determined to be eligible to vest based on the level of attainment
of the Performance Goals in accordance with Section 2(b) hereof, divided by (2)
the number three, shall become vested as of the end of the Performance Period
upon such determination, and any unvested amount of the Award after giving
effect to the foregoing shall be immediately forfeited for no consideration; or
(ii)following the last day of the Performance Period but prior to the final
Vesting Date, the portion of the Award subject to the installment for the next
subsequent Vesting Date that is not otherwise vested pursuant to Section 2 as of
the date of the Participant’s termination of employment shall become immediately
vested on the date of termination; provided, however, that any portion of the
Award subject to an installment for any remaining Vesting Date(s) that is not
vested as of the date of the Participant’s termination of employment after
giving effect to the foregoing shall be automatically forfeited as of the date
of the Participant’s termination of employment.
(d)“Disability” for purposes of this Agreement shall mean that the Participant
becomes physically or mentally incapacitated and is therefore unable for a
period of six (6) consecutive months or for an aggregate of nine (9) months in
any twenty-four (24) consecutive month period to perform his or her duties. Any
question as to the existence of the Disability of the Participant for purposes
of this Agreement shall be determined in writing by a qualified independent
physician selected by the Company. The determination of Disability made in
writing to the Company and the Participant shall be final and conclusive for all
purposes of the Agreement.
(e)For purposes of this Agreement, the Participant shall cease to be
continuously employed (whether or not later found to be invalid or in breach of
any local employment law in the country where the Participant resides and/or is
employed or the terms of the Participant’s employment or service agreement, if
any) as of the date that the Participant is no longer actively providing
services and will not be continuously employed for purposes of the Plan through
any notice period mandated under an employment law or practice in the country
where the Participant resides and/or is employed, even if otherwise applicable
to the Participant’s employment benefits (e.g., continuous employment would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under


4

--------------------------------------------------------------------------------





employment laws in the jurisdictions where the Participant resides and/or is
employed or the terms of the Participant’s employment or service agreement, if
any); the Committee shall have the exclusive discretion to determine when the
Participant is no longer continuously employed for purposes of the Award, and if
the Participant is a U.S. taxpayer, such determination shall be made in
accordance with Code Section 409A.
7.Forfeiture and Repayment Provisions.
(a)Failure to properly execute the Agreement (and each other document required
to be executed by the Participant in connection with the Participant’s receipt
of the Award) in a timely manner following the Grant Date may result in the
forfeiture of the Award, as determined in the sole discretion of the Company.
(b)The right to vest in the Award shall be conditional upon the fact that the
Participant has read and understood the forfeiture and repayment provisions set
forth in this Section 7, that the Participant has not engaged in any misconduct
or acts contrary to the Company as described below, and that the Participant has
no intent to leave employment with the Company or any of its Subsidiaries for
the purpose of engaging in any activity or providing any services which are
contrary to the spirit and intent of the Post-Employment Restriction Agreement.
(c)The Company is authorized to suspend or terminate this Award prior to or
after termination of employment if the Company reasonably determines that:
(i)The Participant engaged in any conduct agreed to be avoided pursuant to the
Post-Employment Restriction Agreement; or
(ii)During the Participant’s employment with the Company or any of its
Subsidiaries, the Participant knowingly participated in misconduct that causes a
misstatement of the financial statements of the Company or any of its
Subsidiaries or misconduct which represents a material violation of any code of
ethics of the Company applicable to the Participant or of the Code of Conduct or
similar program of the Company; or
(iii)During the Participant’s employment with the Company or any of its
Subsidiaries, the Participant was aware of and failed to report, as required by
any code of ethics of the Company applicable to the Participant or by the Code
of Conduct or similar program of the Company, misconduct that causes a
misstatement of the financial statements of the Company or any of its
Subsidiaries or misconduct which represents a material violation of any code of
ethics of the Company applicable to the Participant or of the Code of Conduct or
similar program of the Company; or
(iv)Such suspension or termination is permitted or required by any written
clawback or recoupment policies that the Company, with the approval of the
Board, may adopt, either prior to or following the Grant Date, and determine
should apply to this Agreement, including any policy adopted to conform to the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and rules
promulgated thereunder by the Securities and Exchange Commission.
(d)If, at any time after the Award has vested or has been settled, in whole or
in part, the Company reasonably determines that any of the actions or inactions
contemplated under Sections 7(c)(i) through 7(c)(iii) have occurred, then any
gain (without regard to tax effects) realized by the Participant from such
vesting shall be paid by the Participant to the Company. The Participant
consents to the deduction from any amounts the Company or any of its
Subsidiaries owes to the Participant to the extent of the amounts the
Participant owes the Company under this Section 7(d), provided, that no such
deduction shall be made to the extent it would result in additional taxes under
Section 409A of the Code.
8.Miscellaneous.
(a)Treatment as Wages. Solely for tax purposes, amounts paid in settlement of a
vested Award will be treated as wages subject to applicable tax withholding (as
provided under Section 8(c) below).


5

--------------------------------------------------------------------------------





(b)Adjustments to Award. Upon a Change in Control, the Committee may, in its
sole discretion, adjust the terms of this Award by taking any of the actions
permitted under this Agreement and in accordance with the Plan.
(c)Responsibility for Taxes.
(i)Regardless of any action the Company or the Participant’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including, but
not limited to, the grant, vesting or settlement of the Award, or the payment of
cash upon settlement of the Award; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Award to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant has become subject to tax
in more than one jurisdiction, the Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
(ii)In this regard, the Participant authorizes the Company or its agent to
satisfy the obligations with regard to all Tax-Related Items by withholding cash
amounts to be issued upon vesting/settlement of the Award. To avoid negative
accounting treatment, the Company may withhold or account for Tax-Related Items
by considering applicable minimum statutory withholding amounts or other
applicable withholding rates, including maximum withholding rates, in which case
the Participant will receive a refund of any over-withheld amount in cash.
(iii)Finally, the Participant shall pay to the Company or the Employer, as
applicable, any amount of Tax-Related Items that the Company or the Employer may
be required to withhold or account for as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to settle the award if the Participant fails
to comply with the Participant’s obligations in connection with the Tax-Related
Items.
(d)Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon the Participant’s request. Terms
used herein which are defined in the Plan shall have the respective meanings
given to such terms in the Plan, unless otherwise defined herein. In the event
that any provision of this Agreement is inconsistent with the terms of the Plan,
the terms of the Plan shall govern. Any question of administration or
interpretation arising under this Agreement shall be determined by the
Committee, and such determination shall be final, conclusive and binding upon
all parties in interest.
(e)Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:
(i)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
(ii)the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of awards, or benefits in
lieu of awards, even if awards have been granted repeatedly in the past;
(iii)all decisions with respect to future award grants, if any, will be at the
sole discretion of the Company;
(iv)the Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Participant’s employment or service relationship
(if any) at any time;
(v)the Participant is voluntarily participating in the Plan;


6

--------------------------------------------------------------------------------





(vi)the Award is not intended to replace any pension rights or compensation;
(vii)unless otherwise agreed with the Company, the Award, including the income
and value of the Award, is not granted as consideration for, or in connection
with, the service the Participant may provide as a director of a Subsidiary of
the Company;
(viii)the Award, including the income and value of the Award, is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;
(ix)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the Participant’s termination of
continuous employment by the Company or the Employer (for any reason whatsoever
and whether or not later found to be invalid or in breach of the Participant’s
employment or service agreement, if any, or of any employment law in the country
where the Participant resides and/or is employed, even if otherwise applicable
to the Participant’s employment benefits from the Employer), and in
consideration of the grant of the Award to which the Participant is otherwise
not entitled, the Participant irrevocably agrees never to institute any claim
against the Company or the Employer, waives his or her ability, if any, to bring
any such claim, and releases the Company and the Employer from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, the Participant
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claims; and
(x)the following provisions apply only to Participants providing services
outside the United States, as determined by the Company:
(A)    the Award is an extraordinary item that does not constitute compensation
of any kind for services of any kind rendered to the Company or the Employer,
and which is outside the scope of the Participant’s employment or service
contract, if any;
(B)    the Award is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company, the Employer or any
Subsidiary; and
(C)    the Award grant and the Participant’s participation in the Plan will not
be interpreted to form an employment or service contract or relationship with
the Company or any Subsidiary.
(f)No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan. The Participant is hereby advised to
consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.
(g)Data Privacy.
(i)The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Agreement and any other Award grant materials
by and among, as applicable, the Employer, the Company and its Subsidiaries for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.
(ii)The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other


7

--------------------------------------------------------------------------------





identification number (e.g., resident registration number), salary, nationality,
job title, any shares of stock or directorships held in the Company, details of
all awards or entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.
(iii)The Participant understands that Data will be transferred to E*Trade
Financial Services, or such other plan service provider as may be selected by
the Company in the future or other plan service provider that is selected by the
Participant to the extent permitted by the Company in its sole discretion, in
each case, that is assisting the Company with the implementation, administration
and management of the Plan. The Participant understands that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country. If the Participant resides
outside the United States, the Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting his or her local human resources representative. The
Participant authorizes the Company, E*Trade Financial Services and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. If the Participant resides outside the United States, the Participant
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative. Further, the Participant understands that he or she is providing
the consents herein on a purely voluntary basis. If the Participant does not
consent or if the Participant later seeks to revoke his or her consent, his or
her status as an employee and career with the Employer will not be adversely
affected; the only consequence of refusing or withdrawing his or her consent is
that the Company would not be able to grant certain awards or administer or
maintain such awards. Therefore, the Participant understands that refusing or
withdrawing his or her consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.
(h)Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.
(i)Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Participant and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the Company and the Participant, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
(j)Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
(k)Governing Law; Arbitration. The internal law, and not the law of conflicts,
of the State of Texas will govern all questions concerning the validity,
construction and effect of this Agreement. Any controversy, dispute or claim
arising under or in connection with this Agreement (including, without
limitation, the existence, validity, interpretation or breach hereof and any
claim based on contract, tort or statute) shall be resolved by a binding
arbitration, to be held in Dallas, Texas pursuant to the U.S. Federal
Arbitration Act and in accordance with the then-prevailing National Rules of
Resolution of Employment


8

--------------------------------------------------------------------------------





Disputes of the American Arbitration Association (the “AAA”). The AAA shall
select a sole arbitrator. Each party shall bear its own expenses incurred in
connection with arbitration and the fees and expenses of the arbitrator shall be
shared equally by the parties involved in the dispute and advanced by them from
time to time as required. It is the mutual intention and desire of the parties
that the arbitrator be chosen as expeditiously as possible following the
submission of the dispute to arbitration. Once such arbitrator is chosen, and
except as may otherwise be agreed in writing by the parties involved in such
dispute or as ordered by the arbitrator upon substantial justification shown,
the hearing for the dispute will be held within sixty (60) days of submission of
the dispute to arbitration. The arbitrator shall render his or her final award
within sixty (60) days, subject to extension by the arbitrator upon substantial
justification shown of extraordinary circumstances, following conclusion of the
hearing and any required post-hearing briefing or other proceedings ordered by
the arbitrator. Any discovery in connection with arbitration hereunder shall be
limited to information directly relevant to the controversy or claim in
arbitration. The arbitrator will state the factual and legal basis for the
award. The decision of the arbitrator in any such proceeding will be final and
binding and not subject to judicial review and final judgment may be entered
upon such an award in any court of competent jurisdiction, but entry of such
judgment will not be required to make such award effective. Any action against
any party hereto ancillary to arbitration, including any action for provisional
or conservatory measures or action to enforce an arbitration award or any
judgment entered by any court in respect thereof may be brought in any federal
or state court of competent jurisdiction located within the State of Texas, and
the parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located within the State of Texas over any such
action. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection which they may now or hereafter have to the laying
of venue of any such action brought in such court or any defense of inconvenient
forum for the maintenance of such action. Each of the parties hereto agrees that
a judgment in any such action may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.
(l)Notices. The Participant should send all written notices regarding this
Agreement or the Plan to the Company at the following address:
MoneyGram International, Inc.
EVP, General Counsel & Secretary
2828 North Harwood Street, 15th Floor
Dallas, TX 75201
(m)Amendments. The Company may amend this Agreement at any time; provided that,
subject to Section 8(b) above, this Section 8(m) and Section 7 of the Plan, no
such amendment, alteration, suspension, discontinuation or termination shall be
made without the Participant’s consent, if such action would materially diminish
any of the Participant’s rights under this Agreement. The Company reserves the
right to impose other requirements on the Award and any payments acquired upon
vesting of the Award, to the extent the Company determines it is necessary or
advisable under the laws of the country in which the Participant resides to
facilitate the administration of the Plan.
(n)Entire Agreement. This Agreement, including the Appendix, and the Plan and
the other agreements referred to herein and therein and any schedules, exhibits
and other documents referred to herein and therein constitute the entire
agreement and understanding among the parties hereto in respect of the subject
matter hereof and thereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, among the parties hereto, or between
any of them, with respect to the subject matter hereof and thereof.
(o)Severability. If any provision of this Agreement is invalid, illegal, or
incapable of being enforced by any law, all other provisions of this Agreement
shall remain in full force and effect so long as the economic and legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party. If any provision of this Agreement is held to
be invalid, illegal, or


9

--------------------------------------------------------------------------------





incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.
(p)Participant Undertaking. The Participant agrees to take such additional
action and execute such additional documents the Company may deem necessary or
advisable to carry out or effect one or more of the obligations or restrictions
imposed either on the Participant or upon this Award pursuant to the provisions
of this Agreement.
(q)Counterparts. For the convenience of the parties and to facilitate execution,
this Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
document.
(r)Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
(s)Language. If the Participant has received this Agreement, or any other
document related to the Award and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
(t)Appendix. The Award shall be subject to any special provisions set forth in
the Appendix for the Participant’s country of residence, if any. If the
Participant relocates to one of the countries included in the Appendix during
the life of the Award, the special provisions for such country shall apply to
the Participant, to the extent the Company determines that the application of
such provisions is necessary or advisable under the laws of the country in which
the Participant resides to facilitate the administration of the Plan. The
Appendix constitutes part of this Agreement.
(u)Waiver. The Participant acknowledges that a waiver by the Company of any
provision of this Agreement or of a breach by the Participant shall not operate
or be construed as a waiver of any other provision of this Agreement or of any
subsequent breach by the Participant.
(v)Foreign Asset/Account Reporting Requirements and Exchange Controls. The
Participant’s country may have certain foreign asset and/or account reporting
requirements and exchange controls which may affect the Participant’s ability to
acquire or hold cash received from participating in the Plan in a brokerage or
bank account outside the Participant’s country. The Participant may be required
to report such accounts, assets or transactions to the tax or other authorities
in the Participant’s country. The Participant also may be required to repatriate
funds received as a result of the Participant’s participation in the Plan to the
Participant’s country through a designated bank or broker and/or within a
certain time after receipt. The Participant acknowledges that it is the
Participant's responsibility to be compliant with such regulations, and the
Participant should consult his or her personal legal advisor for any details.
(w)No Trust or Fund Created. Neither the Plan nor the Agreement shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary and the Participant or any
other person.
(x)Section 409A Provisions. The Award and the payment of cash in settlement of
any portion of the Award under this Agreement are intended to be exempt from the
application of Section 409A of the Code by reason of the short-term deferral
exemption set forth in Treasury Regulation §1.409A-1(b)(4). Notwithstanding
anything in the Plan or this Agreement to the contrary, to the extent that any
amount or benefit hereunder that constitutes “deferred compensation” to the
Participant under Section 409A is otherwise payable or distributable to the
Participant under the Plan or this Agreement solely by reason of the occurrence
of a Change in Control or due to the Participant’s Disability or separation from
service, such amount or benefit will not be payable or distributable to the
Participant by reason of such circumstance unless the Committee determines in
good faith that (i) the circumstances giving rise to such Change in Control,
Disability or separation from service meet the definition of a change in
ownership or


10

--------------------------------------------------------------------------------





control, disability, or separation from service, as the case may be, in Section
409A(a)(2)(A) of the Code and applicable final regulations, or (ii) the payment
or distribution of such amount or benefit would be exempt from the application
of Section 409A by reason of the short-term deferral exemption or otherwise
(including, but not limited to, a payment made pursuant to an involuntary
separation arrangement that is exempt from Section 409A under the “short-term
deferral” exception). Any payment or distribution that constitutes deferred
compensation subject to Code Section 409A and that otherwise would be made to a
Participant who is a specified employee as defined in Section 409A(a)(2)(B) of
the Code on account of separation from service instead shall be made on the
earlier of the date that is six months and one day after the date of the
specified employee’s separation from service and the specified employee’s death.
IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date set forth in the first paragraph.


11

--------------------------------------------------------------------------------





SCHEDULE A
1.    Target Amount of Award (“Target Award”): [__________]
The actual amount of the Award that is eligible to vest in accordance with
Section 2 of the Agreement shall be based on the attainment level of the
Performance Goals, in accordance with the following formula:
The sum of (a) the Target Award x 50% x Self-Service Revenue Attainment Factor
(as set forth below), plus (b) the Target Award x 50% x Adjusted EBITDA
Attainment Factor (as set forth below).
2.    Performance Period: January 1, 2016 - December 31, 2016.
3.    Performance Goals:
The two Performance Goals applicable to the Award shall consist of (A)
Self-Service Revenue generated during the Performance Period as set forth in the
table below and (B) Adjusted EBITDA over the Performance Period as set forth in
the table below.
Self-Service Revenue Performance Goal
Self-Service Revenue Performance Goal
Self-Service Revenue Attainment Factor
Threshold Self-Service Revenue Performance Goal: [ ]
[ ]
Target Self-Service Revenue Performance Goal: [ ]
[ ]



Adjusted EBITDA Performance Goal
Adjusted EBITDA Performance Goal
Adjusted EBITDA Attainment Factor
Threshold Adjusted EBITDA Performance Goal: [ ]
[ ]
Target Adjusted EBITDA Performance Goal: [ ]
[ ]



Attainment between the Threshold and Target Performance Goals (for each
Performance Goal) shall be subject to straight-line interpolation.
4.    Performance Goal Adjustments: None anticipated.
5.    Performance Criteria: [ ]
6.    Vesting Dates (assuming Performance Goals are attained):
First Vesting Date: First anniversary of the Grant Date.
Second Vesting Date: Second anniversary of the Grant Date.
Third Vesting Date: Third anniversary of the Grant Date.








12